EXHIBIT 10.11

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is executed and delivered as a deed as of
November 30, 2007, by each of the parties that are signatories hereto (such
parties are referred to hereinafter each individually as a “Guarantor,” and
collectively, jointly and severally, as the “Guarantors”), for the benefit of
GVEC Resource IV Inc., as Arranger and Agent (the “Agent”) and the Lenders (as
defined below). All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement (as
herein defined).

 

RECITALS:

 

A.                                   Pursuant to that certain Credit Agreement
of even date herewith (as amended, restated, supplemented or otherwise modified
from time to time, including all schedules thereto, the “Credit Agreement”)
between and among EMRISE Corporation, a Delaware corporation (the “Parent”),
each of Parent’s Subsidiaries identified on the signature pages thereof (such
Subsidiaries, together with the Parent, the “Borrowers”), the Agent, and the
Lenders from time to time party thereto (the “Lenders”), the Lenders are willing
to make certain financial accommodations available to the Borrowers from time to
time pursuant to the terms and conditions thereof.

 

B.                                     The Guarantors are direct or indirect
wholly owned subsidiaries of the Parent and, as such, will benefit by virtue of
the financial accommodations extended to the Parent by the Lenders.

 

C.                                     In order to induce the Lenders to enter
into the Credit Agreement and to extend the financial accommodations to the
Borrowers pursuant to the Credit Agreement, and in consideration thereof, the
Guarantors have agreed to guarantee the Guaranteed Obligations.

 

NOW, THEREFORE, as an inducement to the Lenders to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

 

ARTICLE I
NATURE AND SCOPE OF GUARANTY

 


SECTION 1.1.                                   GUARANTY. EACH GUARANTOR HEREBY
UNCONDITIONALLY, ABSOLUTELY AND IRREVOCABLY GUARANTEES TO THE AGENT, FOR THE
BENEFIT OF THE LENDERS, AND EACH GUARANTOR SHALL BE JOINTLY AND SEVERALLY LIABLE
FOR (A) THE DUE AND PUNCTUAL PAYMENT OF ALL OBLIGATIONS INCLUDING, WITHOUT
LIMITATION, THE PRINCIPAL OF, AND INTEREST (INCLUDING ANY INTEREST THAT, BUT FOR
THE COMMENCEMENT OF ANY APPLICABLE BANKRUPTCY OR INSOLVENCY PROCEEDING, WOULD
HAVE ACCRUED) ON, ANY AND ALL PREMIUM ON, AND ANY AND ALL EXPENSES INCURRED IN
CONNECTION WITH, THE OBLIGATIONS PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT,
AND (B) THE DUE AND PUNCTUAL PERFORMANCE OF ALL OF THE COVENANTS AND OBLIGATIONS
OWING TO THE AGENT AND THE LENDERS (THE “GUARANTEED OBLIGATIONS”).


 


SECTION 1.2.                                   NATURE OF GUARANTY. THIS GUARANTY
IS AN IRREVOCABLE, ABSOLUTE, CONTINUING GUARANTY OF PAYMENT AND NOT A GUARANTY
OF COLLECTION. THIS GUARANTY MAY NOT BE REVOKED BY ANY

 

--------------------------------------------------------------------------------


 


GUARANTOR AND SHALL CONTINUE TO BE EFFECTIVE WITH RESPECT TO ANY GUARANTEED
OBLIGATIONS ARISING OR CREATED AFTER ANY ATTEMPTED REVOCATION BY ANY GUARANTOR.
THE FACT THAT AT ANY TIME OR FROM TIME TO TIME THE GUARANTEED OBLIGATIONS MAY BE
INCREASED OR REDUCED SHALL NOT RELEASE OR DISCHARGE THE OBLIGATION OF ANY
GUARANTOR TO THE AGENT OR ANY LENDER WITH RESPECT TO THE GUARANTEED OBLIGATIONS.
THIS GUARANTY MAY BE ENFORCED BY THE AGENT AND ANY PERMITTED ASSIGNEE OF THE
AGENT AND SHALL NOT BE DISCHARGED BY THE ASSIGNMENT OR NEGOTIATION OF ALL OR
PART OF THE AGENT’S OR ANY LENDER’S RIGHTS UNDER THE CREDIT AGREEMENT.


 


SECTION 1.3.                                   PAYMENT BY THE GUARANTORS. IF ALL
OR ANY PART OF THE GUARANTEED OBLIGATIONS SHALL NOT BE PUNCTUALLY PAID WHEN DUE,
WHETHER AT DEMAND, MATURITY, ACCELERATION OR OTHERWISE, THE GUARANTORS SHALL,
IMMEDIATELY UPON DEMAND BY THE AGENT, AND WITHOUT PRESENTMENT, PROTEST, NOTICE
OF PROTEST, NOTICE OF NON-PAYMENT, NOTICE OF INTENTION TO ACCELERATE THE
MATURITY, NOTICE OF ACCELERATION OF THE MATURITY, OR ANY OTHER NOTICE
WHATSOEVER, PAY IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA, THE AMOUNT DUE
ON THE GUARANTEED OBLIGATIONS TO THE AGENT AT THE AGENT’S ADDRESS AS SET FORTH
HEREIN. SUCH DEMAND(S) MAY BE MADE AT ANY TIME COINCIDENT WITH OR AFTER THE TIME
FOR PAYMENT OF ALL OR PART OF THE GUARANTEED OBLIGATIONS, AND MAY BE MADE FROM
TIME TO TIME WITH RESPECT TO THE SAME OR DIFFERENT ITEMS OF GUARANTEED
OBLIGATIONS. SUCH DEMAND SHALL BE DEEMED MADE, GIVEN AND RECEIVED IN ACCORDANCE
WITH THE NOTICE PROVISIONS HEREOF.


 


SECTION 1.4.                                   NO DUTY TO PURSUE OTHERS. THE
LIABILITY OF EACH GUARANTOR SHALL BE DIRECT AND IMMEDIATE AS A PRIMARY AND NOT A
SECONDARY OBLIGATION OR LIABILITY. IT SHALL NOT BE NECESSARY FOR THE AGENT (AND
EACH GUARANTOR HEREBY WAIVES ANY RIGHTS WHICH SUCH GUARANTOR MAY HAVE TO REQUIRE
THE AGENT), IN ORDER TO ENFORCE THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER,
FIRST TO (A) INSTITUTE SUIT OR EXHAUST ITS REMEDIES AGAINST ANY BORROWER OR
OTHERS LIABLE ON THE LOANS OR THE GUARANTEED OBLIGATIONS OR ANY OTHER PERSON,
(B) ENFORCE THE AGENT’S RIGHTS AGAINST ANY COLLATERAL WHICH SHALL EVER HAVE BEEN
GIVEN TO SECURE THE LOANS, (C) ENFORCE THE AGENT’S RIGHTS AGAINST ANY OTHER
GUARANTORS OF THE GUARANTEED OBLIGATIONS, (D) JOIN THE BORROWERS OR ANY OTHERS
LIABLE ON THE GUARANTEED OBLIGATIONS IN ANY ACTION SEEKING TO ENFORCE THIS
GUARANTY, (E) EXHAUST ANY REMEDIES AVAILABLE TO THE AGENT OR ANY LENDER AGAINST
ANY COLLATERAL WHICH SHALL EVER HAVE BEEN GIVEN TO SECURE THE LOANS, OR
(F) RESORT TO ANY OTHER MEANS OF OBTAINING PAYMENT OF THE GUARANTEED
OBLIGATIONS. NEITHER THE AGENT NOR THE LENDERS SHALL BE REQUIRED TO MITIGATE
DAMAGES OR TAKE ANY OTHER ACTION TO REDUCE, COLLECT OR ENFORCE THE GUARANTEED
OBLIGATIONS.


 


SECTION 1.5.                                   WAIVERS.


 


(A)                                  WITHOUT LIMITATION TO ANY OTHER WAIVERS
CONTAINED IN THIS GUARANTY, EACH GUARANTOR ACKNOWLEDGES AND AGREES TO THE
PROVISIONS OF THE LOAN DOCUMENTS, AND HEREBY WAIVES NOTICE OF: (I) ANY LOANS OR
ADVANCES MADE BY THE LENDERS TO ANY OF THE BORROWERS; (II) ACCEPTANCE OF THIS
GUARANTY; (III) ANY AMENDMENT OR EXTENSION OF THE CREDIT AGREEMENT OR OF ANY
OTHER LOAN DOCUMENTS; (IV) THE EXECUTION AND DELIVERY BY THE BORROWERS AND THE
AGENT OR ANY LENDER OF ANY OTHER LOAN OR CREDIT AGREEMENT OR OF ANY BORROWER’S
EXECUTION AND DELIVERY OF ANY PROMISSORY NOTES OR OTHER DOCUMENTS ARISING UNDER
THE LOAN DOCUMENTS OR IN CONNECTION WITH THE COLLATERAL; (V) THE OCCURRENCE OF
ANY BREACH BY ANY BORROWER UNDER ANY OF THE LOAN DOCUMENTS OR AN EVENT OF
DEFAULT; (VI) THE AGENT’S OR ANY LENDER’S TRANSFER OR DISPOSITION OF THE
GUARANTEED OBLIGATIONS, OR ANY PART THEREOF; (VII) SALE OR FORECLOSURE (OR
POSTING OR ADVERTISING FOR SALE OR FORECLOSURE) OF ANY COLLATERAL FOR THE
GUARANTEED OBLIGATIONS; (VIII) PROTEST, PROOF OF

 

2

--------------------------------------------------------------------------------


 

non-payment or default by any Borrower; and (ix) any other action at any time
taken or omitted by the Agent or any Lender, and, generally, all demands and
notices of every kind in connection with this Guaranty, the Loan Documents, any
documents or agreements evidencing, securing or relating to any of the
Guaranteed Obligations and/or the obligations hereby guaranteed.


 


(B)                                 WITHOUT LIMITATION TO ANY OTHER WAIVERS
CONTAINED IN THIS GUARANTY, EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW:  (I) PRESENTMENT, DEMAND, PROTEST, DILIGENCE, NOTICE OF
DEMAND, NOTICE OF PROTEST, NOTICE OF DISHONOR, NOTICE OF NONPERFORMANCE, NOTICE
OF NON-PAYMENT, NOTICE OF ACCEPTANCE AND ALL OTHER NOTICES AND OTHER FORMALITIES
WHICH MAY BE REQUIRED BY STATUTE, RULE OF LAW OR OTHERWISE TO PRESERVE INTACT
AGENT’S RIGHTS AGAINST EACH GUARANTOR UNDER THIS GUARANTY; (II) ALL BENEFITS AND
DEFENSES UNDER CALIFORNIA CIVIL CODE (“CC”) SECTION 2849, INCLUDING THE RIGHT,
IF ANY, TO THE BENEFIT OF, OR TO DIRECT APPLICATION OF, ANY SECURITY
HYPOTHECATED TO, THE AGENT, UNTIL ALL THE OBLIGATIONS, HOWSOEVER ARISING, SHALL
HAVE BEEN PAID AND/OR PERFORMED; (III) ALL BENEFITS AND DEFENSES UNDER CC
SECTION 2845, INCLUDING THE RIGHT TO REQUIRE THE AGENT TO PROCEED AGAINST ANY
BORROWER OR TO PURSUE ANY OTHER REMEDY IN THE AGENT’S POWER; (IV) ALL BENEFITS
AND DEFENSES UNDER CC SECTION 2850, INCLUDING THE RIGHT TO REQUIRE THE AGENT TO
PROCEED AGAINST OR EXHAUST ANY SECURITY OR COLLATERAL THE AGENT MAY HOLD;
(V) ANY DEFENSE ARISING BY REASON OF ANY DISABILITY OR OTHER DEFENSE OF ANY
BORROWER OR BY REASON OF THE CESSATION FROM ANY CAUSE WHATSOEVER OF THE
LIABILITY OF ANY BORROWER OTHER THAN FULL PAYMENT OF AND FULL PERFORMANCE OF THE
OBLIGATIONS; (VI) ALL STATUTES OF LIMITATIONS AS A DEFENSE IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST ANY GUARANTOR BY THE AGENT, TO THE FULLEST EXTENT
PERMITTED BY LAW (AND EACH GUARANTOR AGREES THAT ANY PARTIAL PAYMENT BY ANY
BORROWER OR OTHER CIRCUMSTANCES WHICH OPERATE TO TOLL ANY STATUTE OF LIMITATIONS
AS TO ANY BORROWER SHALL ALSO OPERATE TO TOLL THE STATUTE OF LIMITATIONS AS TO
ANY GUARANTOR); (VII) ANY DEFENSE BASED UPON AGENT’S FAILURE TO PERFECT OR
CONTINUE THE PERFECTION OF ANY LIEN OR SECURITY INTEREST IN COLLATERAL THAT
SECURES THE OBLIGATIONS; (VIII) ANY DEFENSE ARISING DUE TO ANY FAILURE BY THE
AGENT TO INFORM ANY GUARANTOR OF ANY FACTS THE AGENT MAY NOW OR HEREAFTER KNOW
ABOUT ANY BORROWER OR ANY BORROWER’S FINANCIAL CONDITION; (IX) ALL BENEFITS AND
DEFENSES UNDER CC SECTION 2809 PURPORTING TO REDUCE A GUARANTOR’S OBLIGATIONS IN
PROPORTION TO THE PRINCIPAL OBLIGATION, AND EACH GUARANTOR AGREES THAT BY DOING
SO SUCH GUARANTORS’ LIABILITY MAY BE LARGER IN AMOUNT OR MORE BURDENSOME THAN
THAT OF THE BORROWERS; (X) ALL BENEFITS AND DEFENSES UNDER CC SECTION 2810, AND
EACH GUARANTOR AGREES THAT BY DOING SO SUCH GUARANTOR IS LIABLE EVEN IF THE
BORROWERS HAD NO LIABILITY AT THE TIME OF EXECUTION OF THE LOAN DOCUMENTS OR
THEREAFTER CEASED TO BE LIABLE; (XI) ALL RIGHTS AND BENEFITS OF CC SECTION 2819,
AND EACH GUARANTOR AGREES THAT BY DOING SO SUCH GUARANTORS’ LIABILITY SHALL
CONTINUE EVEN IF THE AGENT ALTERS ANY OBLIGATION IN ANY RESPECT OR THE AGENT’S
REMEDIES OR RIGHTS AGAINST ANY BORROWER ARE IN ANY WAY IMPAIRED OR SUSPENDED
WITHOUT SUCH GUARANTORS’ CONSENT, WHETHER OR NOT DUE TO THE ACT OR OMISSION OF
THE AGENT; (XII) ANY DEFENSE BASED ON ANY ACTION TAKEN OR OMITTED BY THE AGENT
IN ANY BANKRUPTCY OR OTHER VOLUNTARY OR INVOLUNTARY PROCEEDING, IN OR OUT OF
COURT, FOR THE ADJUSTMENT OF DEBTOR-CREDITOR RELATIONSHIPS; AND (XIII) ALL OTHER
RIGHTS AND REMEDIES NOW OR HEREAFTER ACCORDED BY APPLICABLE LAW TO SURETIES OR
GUARANTORS.


 


(C)                                  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING AND WITHOUT LIMITATION TO ANY OTHER WAIVERS IN THIS GUARANTY, EACH
GUARANTOR WAIVES, TO THE FULLEST EXTENT PERMISSIBLE BY LAW, ALL BENEFITS AND
DEFENSES UNDER CC SECTIONS 2847 AND 2848 AND AGREES THAT EACH GUARANTOR SHALL
HAVE NO RIGHT OF SUBROGATION OR REIMBURSEMENT AGAINST ANY BORROWER AND NO RIGHT
OF CONTRIBUTION AGAINST ANY OTHER GUARANTOR OR PLEDGOR UNLESS AND UNTIL ALL
OBLIGATIONS HAVE BEEN SATISFIED AND

 

3

--------------------------------------------------------------------------------


 

the Agent has released, transferred or disposed of all of its right, title and
interest in any Collateral.


 


(D)                                 WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING OR ANY OTHER WAIVERS IN THIS GUARANTY, EACH GUARANTOR HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS AND DEFENSES A
GUARANTOR OR SURETY WOULD OTHERWISE HAVE UNDER APPLICABLE CALIFORNIA LAW TO THE
ENFORCEMENT OF THIS GUARANTY, INCLUDING, BUT NOT LIMITED TO, ALL RIGHTS AND
DEFENSES ARISING UNDER OR BY VIRTUE OF OR PURSUANT TO THE PROVISIONS OF CC
SECTIONS 2787 TO 2855, INCLUSIVE, AND CC SECTIONS 2899 AND 3433, AND ANY
ADDITIONAL RIGHTS OR DEFENSES RELATING ANY OF THE FOREGOING STATUTORY PROVISIONS
PURSUANT TO ANY APPLICABLE JUDICIAL DECISIONS OF THE STATE OF CALIFORNIA.


 


(E)                                  EACH GUARANTOR ACKNOWLEDGES THAT THE
WAIVERS MADE BY SUCH GUARANTOR IN THIS GUARANTY ARE MADE KNOWING THAT THEIR
INTENT IS TO DEPRIVE THE GUARANTORS OF THE BENEFITS AND DEFENSES THAT WOULD OR
COULD OTHERWISE BE AVAILABLE TO THE GUARANTORS UNDER THE STATUTORY PROVISIONS
REFERENCED HEREIN.


 


SECTION 1.6.                                   PAYMENT OF EXPENSES. IN THE EVENT
THAT ANY GUARANTOR SHOULD BREACH OR FAIL TO TIMELY PERFORM ANY PROVISION OF THIS
GUARANTY, THE GUARANTORS SHALL PAY ON DEMAND TO THE AGENT ALL COSTS AND EXPENSES
(INCLUDING COURT COSTS AND REASONABLE ATTORNEYS’ FEES) INCURRED BY THE AGENT IN
THE ENFORCEMENT HEREOF OR THE PRESERVATION OF THE AGENT’S RIGHTS HEREUNDER. THE
COVENANT CONTAINED IN THIS SECTION 1.6 SHALL SURVIVE THE PAYMENT OF THE
GUARANTEED OBLIGATIONS.


 


SECTION 1.7.                                   EFFECT OF BANKRUPTCY. IN THE
EVENT THAT, PURSUANT TO ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION,
RECEIVERSHIP, ADMINISTRATION OR OTHER DEBTOR RELIEF LAW, OR ANY JUDGMENT, ORDER
OR DECISION THEREUNDER, THE AGENT OR ANY LENDER MUST RESCIND OR RESTORE ANY
PAYMENT, OR ANY PART THEREOF, RECEIVED BY THE AGENT OR ANY LENDER IN
SATISFACTION OF THE GUARANTEED OBLIGATIONS, AS SET FORTH HEREIN, ANY PRIOR
RELEASE OR DISCHARGE FROM THE TERMS OF THIS GUARANTY GIVEN TO ANY GUARANTOR BY
THE AGENT SHALL BE WITHOUT EFFECT, AND THIS GUARANTY SHALL REMAIN IN FULL FORCE
AND EFFECT. IT IS THE INTENTION OF EACH GUARANTOR THAT SUCH GUARANTOR’S
OBLIGATIONS HEREUNDER SHALL NOT BE DISCHARGED EXCEPT BY SUCH GUARANTOR’S
PERFORMANCE OF SUCH OBLIGATIONS AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE.


 


SECTION 1.8.                                   WAIVER OF SUBROGATION,
REIMBURSEMENT AND CONTRIBUTION. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS GUARANTY AND WITHOUT LIMITATION TO ANY OTHER WAIVERS CONTAINED
IN THIS GUARANTY, EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES,
RELEASES AND ABROGATES ANY AND ALL RIGHTS IT MAY NOW OR HEREAFTER HAVE UNDER ANY
AGREEMENT, AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, ANY LAW
SUBROGATING SUCH GUARANTOR TO THE RIGHTS OF THE AGENT OR THE LENDERS), TO ASSERT
ANY CLAIM AGAINST OR SEEK CONTRIBUTION, INDEMNIFICATION OR ANY OTHER FORM OF
REIMBURSEMENT FROM THE BORROWER OR ANY OTHER PARTY LIABLE FOR PAYMENT OF ANY OR
ALL OF THE GUARANTEED OBLIGATIONS FOR ANY PAYMENT MADE BY SUCH GUARANTOR UNDER
OR IN CONNECTION WITH THIS GUARANTY OR OTHERWISE UNTIL NINETY ONE (91) DAYS
AFTER THE AGENT HAS RECEIVED PAYMENT IN FULL OF THE OBLIGATIONS.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II
EVENTS AND CIRCUMSTANCES NOT REDUCING OR
DISCHARGING GUARANTOR’S OBLIGATIONS

 

Each Guarantor hereby consents and agrees to each of the following, and agrees
that such Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
without limitation to any other waivers contained in this Guaranty waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which the Guarantor might otherwise have as a result of or in
connection with any of the following:

 


SECTION 2.1.                                   MODIFICATIONS. ANY RENEWAL,
EXTENSION, INCREASE, MODIFICATION, ALTERATION OR REARRANGEMENT OF ALL OR ANY
PART OF THE GUARANTEED OBLIGATIONS, THE CREDIT AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR ANY OTHER DOCUMENT, INSTRUMENT, CONTRACT OR UNDERSTANDING BETWEEN
THE BORROWERS AND THE AGENT OR ANY LENDER, OR ANY OTHER PARTIES, PERTAINING TO
THE GUARANTEED OBLIGATIONS OR ANY FAILURE OF THE AGENT TO NOTIFY THE GUARANTOR
OF ANY SUCH ACTION.


 


SECTION 2.2.                                   ADJUSTMENT. ANY ADJUSTMENT,
INDULGENCE, FORBEARANCE OR COMPROMISE THAT MIGHT BE GRANTED OR GIVEN BY THE
AGENT OR ANY LENDER TO ANY BORROWER OR ANY OTHER GUARANTOR.


 


SECTION 2.3.                                   CONDITION OF BORROWERS OR
GUARANTORS. (A) THE INSOLVENCY, BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, COMPOSITION, LIQUIDATION, DISABILITY, DISSOLUTION, ADMINISTRATION,
RECEIVERSHIP OR LACK OF POWER OF ANY BORROWER, ANY GUARANTOR, ANY OTHER
GUARANTOR OR ANY OTHER PARTY AT ANY TIME LIABLE FOR THE PAYMENT OF ALL OR
PART OF THE GUARANTEED OBLIGATIONS; OR ANY DISSOLUTION OF ANY BORROWER OR ANY
GUARANTOR, (B) AGENT’S OR ANY LENDER’S ELECTION, IN ANY PROCEEDING INSTITUTED
UNDER (I) THE UNITED STATES BANKRUPTCY CODE, OF THE APPLICATION OF
SECTION 1111(B)(2) OF THE UNITED STATES BANKRUPTCY CODE OR ANY SUCCESSOR STATUTE
OR (II) ANY EQUIVALENT OR ANALOGOUS PROVISION OR PROCEDURE UNDER THE LAWS OF ANY
OTHER APPLICABLE JURISDICTION (AN “ANALOGOUS PROVISION”), (C) ANY BORROWING OR
ANY GRANT OF A SECURITY INTEREST UNDER SECTION 364 OF THE UNITED STATES
BANKRUPTCY CODE OR AN ANALOGOUS PROVISION OR (D) ANY ACTION TAKEN OR OMITTED BY
THE AGENT OR ANY LENDER IN ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION, ADMINISTRATION, RECEIVERSHIP
OR OTHER LIKE PROCEEDING (EACH, AN “INSOLVENCY PROCEEDING”) INVOLVING ANY
BORROWER, ANY GUARANTOR OR ANY OTHER GUARANTOR, INCLUDING ANY ELECTION TO HAVE
THE AGENT’S OR ANY LENDER’S CLAIM ALLOWED AS BEING SECURED, PARTIALLY SECURED OR
UNSECURED, ANY EXTENSION OF CREDIT BY THE AGENT OR ANY LENDER TO ANY BORROWER,
ANY GUARANTOR OR ANY OTHER GUARANTOR IN ANY INSOLVENCY PROCEEDING AND THE TAKING
AND HOLDING BY THE AGENT OR ANY LENDER OF ANY SECURITY FOR ANY SUCH EXTENSION OF
CREDIT, (D) ANY SALE, LEASE OR TRANSFER OF ANY OR ALL OF THE ASSETS OF ANY
BORROWER, ANY GUARANTOR OR ANY OTHER GUARANTOR, OR (E) ANY CHANGES IN THE
SHAREHOLDERS, PARTNERS OR MEMBERS OF ANY BORROWER, ANY GUARANTOR OR ANY OTHER
GUARANTOR; OR ANY REORGANIZATION OF ANY BORROWER OR ANY GUARANTOR.


 


SECTION 2.4.                                   INVALIDITY OF GUARANTEED
OBLIGATIONS. THE INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF ALL OR ANY
PART OF THE GUARANTEED OBLIGATIONS, OR ANY DOCUMENT OR AGREEMENT EXECUTED IN
CONNECTION WITH THE GUARANTEED OBLIGATIONS, FOR ANY REASON WHATSOEVER, INCLUDING
WITHOUT LIMITATION THE FACT THAT (A) THE GUARANTEED OBLIGATIONS, OR ANY
PART THEREOF, EXCEED THE AMOUNT PERMITTED BY LAW, (B) THE ACT OF CREATING THE
GUARANTEED OBLIGATIONS OR ANY PART THEREOF IS

 

5

--------------------------------------------------------------------------------


 

ultra vires, (c) the officers or representatives executing the Credit Agreement
or the other Loan Documents or otherwise creating the Guaranteed Obligations
acted in excess of their authority, (d) the Guaranteed Obligations violate
applicable usury laws, (e) any Borrower has valid defenses, claims or offsets
(whether at law, in equity or by agreement) (other than a defense based upon the
actual payment of the Guaranteed Obligations sought to be enforced), which
render the Guaranteed Obligations wholly or partially uncollectible from such
Borrower, (f) the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible or unenforceable, (g) the
Credit Agreement or any of the other Loan Documents have been forged or
otherwise are irregular or not genuine or authentic, (h) the failure of
consideration for the granting of this Guaranty, (i) the expiration of any
statute of limitations affecting the liability of any Guarantor hereunder, the
liability of any Borrower or any guarantor under the Loan Documents; it being
agreed that each Guarantor shall remain liable hereon regardless of whether any
Borrower or any other Person be found not liable on the Guaranteed Obligations
or any part thereof for any reason.


 


SECTION 2.5.                                   RELEASE OF OBLIGORS. ANY FULL OR
PARTIAL RELEASE OF THE LIABILITY OF ANY BORROWER ON THE GUARANTEED OBLIGATIONS,
OR ANY PART THEREOF, OR OF ANY CO-GUARANTORS, OR ANY OTHER PERSON NOW OR
HEREAFTER LIABLE, WHETHER DIRECTLY OR INDIRECTLY, JOINTLY, SEVERALLY, OR JOINTLY
AND SEVERALLY, TO PAY, PERFORM, GUARANTEE OR ASSURE THE PAYMENT OF THE
GUARANTEED OBLIGATIONS, OR ANY PART THEREOF, IT BEING RECOGNIZED, ACKNOWLEDGED
AND AGREED BY EACH GUARANTOR THAT ANY GUARANTOR MAY BE REQUIRED TO PAY THE
GUARANTEED OBLIGATIONS IN FULL WITHOUT ASSISTANCE OR SUPPORT OF ANY OTHER PARTY,
AND EACH GUARANTOR HAS NOT BEEN INDUCED TO ENTER INTO THIS GUARANTY ON THE BASIS
OF A CONTEMPLATION, BELIEF, UNDERSTANDING OR AGREEMENT THAT OTHER PERSONS WILL
BE LIABLE TO PAY THE GUARANTEED OBLIGATIONS, OR THAT THE AGENT OR THE LENDERS
WILL LOOK TO OTHER PERSONS TO PAY THE GUARANTEED OBLIGATIONS.


 


SECTION 2.6.                                   OTHER COLLATERAL. THE TAKING OR
ACCEPTING OF ANY OTHER SECURITY, COLLATERAL OR GUARANTY, OR OTHER ASSURANCE OF
PAYMENT, FOR ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


 


SECTION 2.7.                                   RELEASE OF COLLATERAL. ANY
RELEASE, SURRENDER, EXCHANGE, SUBORDINATION, DETERIORATION, WASTE, LOSS OR
IMPAIRMENT (INCLUDING WITHOUT LIMITATION NEGLIGENT, WILLFUL, UNREASONABLE OR
UNJUSTIFIABLE IMPAIRMENT) OF ANY COLLATERAL, PROPERTY OR SECURITY AT ANY TIME
EXISTING IN CONNECTION WITH, OR ASSURING OR SECURING PAYMENT OF, ALL OR ANY
PART OF THE GUARANTEED OBLIGATIONS, OR THE APPLICATION BY ANY BORROWER OF THE
PROCEEDS OF THE LOANS FOR PURPOSES OTHER THAN THE PURPOSES REPRESENTED BY SUCH
BORROWER TO THE AGENT AND LENDERS OR INTENDED OR UNDERSTOOD BY THE AGENT AND
LENDERS OR GUARANTORS.


 


SECTION 2.8.                                   CARE AND DILIGENCE. THE FAILURE
OF THE AGENT OR ANY LENDER TO DILIGENTLY EXERCISE ITS RIGHTS AND REMEDIES UNDER
ANY OF THE LOAN DOCUMENTS, OR TO EXERCISE DILIGENCE OR REASONABLE CARE IN THE
PRESERVATION, PROTECTION, ENFORCEMENT, SALE OR OTHER HANDLING OR TREATMENT OF
ALL OR ANY PART OF SUCH COLLATERAL, PROPERTY OR SECURITY, INCLUDING BUT NOT
LIMITED TO ANY NEGLECT, DELAY, OMISSION, FAILURE OR REFUSAL OF THE AGENT OR ANY
LENDER (A) TO TAKE OR PROSECUTE ANY ACTION FOR THE COLLECTION OF ANY OF THE
GUARANTEED OBLIGATIONS OR (B) TO FORECLOSE, OR INITIATE ANY ACTION TO FORECLOSE,
OR, ONCE COMMENCED, PROSECUTE TO COMPLETION ANY ACTION TO FORECLOSE UPON ANY
SECURITY THEREFOR, OR (C) TO TAKE OR PROSECUTE ANY ACTION IN CONNECTION WITH ANY
INSTRUMENT OR

 

6

--------------------------------------------------------------------------------


 

agreement evidencing or securing all or any part of the Guaranteed Obligations,
(d) to take any other acts or omissions of which vary, increase or decrease the
risk on any Guarantor, other than any loss, damage liability or cost arising
from the Agent’s or such Lender’s gross negligence or willful misconduct
following the Agent’s taking title to the Collateral.


 


SECTION 2.9.                                   LENDER DISCLOSURE. THE FAILURE OF
THE AGENT OR THE LENDERS TO DISCLOSE TO THE GUARANTORS (A) ANY FACTS IT MAY NOW
OR HEREAFTER KNOW REGARDING ANY BORROWER, REGARDLESS OF WHETHER THE AGENT OR THE
LENDERS HAVE REASON TO BELIEVE THAT ANY SUCH FACTS MATERIALLY INCREASE THE RISK
BEYOND THAT WHICH ANY GUARANTOR INTENDS TO ASSUME OR HAS REASON TO BELIEVE THAT
SUCH FACTS ARE UNKNOWN TO SUCH GUARANTOR, EACH GUARANTOR ACKNOWLEDGING THAT IT
IS FULLY RESPONSIBLE FOR BEING AND KEEPING INFORMED OF THE FINANCIAL CONDITION
AND AFFAIRS OF THE BORROWERS, OR (B) ANY DEFAULT, DEMAND OF PERFORMANCE OR
NOTICE OF ACCELERATION TO THE BORROWERS OR ANY OTHER PERSON WITH RESPECT TO THE
LOANS OR THE GUARANTEED OBLIGATIONS.


 


SECTION 2.10.                             UNENFORCEABILITY. THE FACT THAT ANY
COLLATERAL, SECURITY, SECURITY INTEREST OR LIEN CONTEMPLATED OR INTENDED TO BE
GIVEN, CREATED OR GRANTED AS SECURITY FOR THE REPAYMENT OF THE GUARANTEED
OBLIGATIONS, OR ANY PART THEREOF, SHALL NOT BE PROPERLY PERFECTED OR CREATED, OR
SHALL PROVE TO BE UNENFORCEABLE OR SUBORDINATE TO ANY OTHER SECURITY INTEREST OR
LIEN, IT BEING RECOGNIZED AND AGREED BY EACH GUARANTOR THAT SUCH GUARANTOR IS
NOT ENTERING INTO THIS GUARANTY IN RELIANCE ON, OR IN CONTEMPLATION OF THE
BENEFITS OF, THE VALIDITY, ENFORCEABILITY, COLLECTIBILITY OR VALUE OF ANY OF THE
COLLATERAL FOR THE GUARANTEED OBLIGATIONS.


 


SECTION 2.11.                             OFFSET. THE GUARANTEED OBLIGATIONS AND
THE LIABILITIES AND OBLIGATIONS OF EACH GUARANTOR TO THE AGENT HEREUNDER SHALL
NOT BE REDUCED, DISCHARGED OR RELEASED BY REASON OF ANY EXISTING OR FUTURE RIGHT
OF OFFSET, CLAIM OR DEFENSE (OTHER THAN A DEFENSE BASED UPON THE ACTUAL PAYMENT
OF THE GUARANTEED OBLIGATIONS SOUGHT TO BE ENFORCED) OF ANY BORROWER AGAINST THE
AGENT, ANY LENDER OR ANY OTHER PERSON, OR AGAINST PAYMENT OF THE GUARANTEED
OBLIGATIONS, WHETHER SUCH RIGHT OF OFFSET, CLAIM OR DEFENSE ARISES IN CONNECTION
WITH THE GUARANTEED OBLIGATIONS (OR THE TRANSACTIONS CREATING THE GUARANTEED
OBLIGATIONS) OR OTHERWISE.


 


SECTION 2.12.                             MERGER. THE REORGANIZATION, MERGER OR
CONSOLIDATION OF ANY BORROWER INTO OR WITH ANY PERSON.


 


SECTION 2.13.                             PREFERENCE. ANY PAYMENT BY ANY
BORROWER TO THE AGENT OR ANY LENDER IS HELD TO CONSTITUTE A PREFERENCE UNDER
BANKRUPTCY LAWS, OR FOR ANY REASON THE AGENT OR SUCH LENDER IS REQUIRED TO
REFUND SUCH PAYMENT OR PAY SUCH AMOUNT TO SUCH BORROWER OR SOMEONE ELSE.


 


SECTION 2.14.                             ATTEMPTED REVOCATION. ANY REVOCATION
OR REPUDIATION HEREOF BY ANY GUARANTOR OR THE REVOCATION OR REPUDIATION OF ANY
OF THE LOAN DOCUMENTS BY ANY BORROWER OR ANY OTHER PERSON, INCLUDING ANY RIGHT
ANY GUARANTOR MIGHT HAVE TO REVOKE THIS GUARANTY PURSUANT TO THE TERMS OF ANY OF
THE LOAN DOCUMENTS.


 


SECTION 2.15.                             SURETY DEFENSES. ANY OTHER SURETYSHIP
DEFENSE THAT MIGHT, BUT FOR THE TERMS HEREOF, BE AVAILABLE TO ANY GUARANTOR,
INCLUDING WITHOUT LIMITATION, ANY STATUTE OR RULE OF LAW WHICH PROVIDES THAT THE
OBLIGATION OF A SURETY MUST BE NEITHER LARGER IN AMOUNT NOR IN ANY OTHER ASPECTS
MORE BURDENSOME THAN THAT OF ANY BORROWER.

 

7

--------------------------------------------------------------------------------


 


SECTION 2.16.                             OTHER ACTIONS TAKEN OR OMITTED. ANY
OTHER ACTION TAKEN OR OMITTED TO BE TAKEN WITH RESPECT TO THE LOAN DOCUMENTS,
THE GUARANTEED OBLIGATIONS, OR THE SECURITY AND COLLATERAL THEREFOR, OTHER THAN
ANY LOSS, DAMAGE LIABILITY OR COST ARISING FROM THE AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT FOLLOWING THE AGENT’S TAKING TITLE TO THE COLLATERAL, WHETHER
OR NOT SUCH ACTION OR OMISSION PREJUDICES ANY GUARANTOR OR INCREASES THE
LIKELIHOOD THAT SUCH GUARANTOR WILL BE REQUIRED TO PAY THE GUARANTEED
OBLIGATIONS PURSUANT TO THE TERMS HEREOF, IT BEING THE UNAMBIGUOUS AND
UNEQUIVOCAL INTENTION OF EACH GUARANTOR THAT SUCH GUARANTOR SHALL BE OBLIGATED
TO PAY THE GUARANTEED OBLIGATIONS WHEN DUE, NOTWITHSTANDING ANY OCCURRENCE,
CIRCUMSTANCE, EVENT, ACTION, OR OMISSION WHATSOEVER, WHETHER CONTEMPLATED OR
UNCONTEMPLATED, AND WHETHER OR NOT OTHERWISE OR PARTICULARLY DESCRIBED HEREIN,
WHICH OBLIGATION SHALL BE DEEMED SATISFIED ONLY UPON THE FULL AND FINAL PAYMENT
AND SATISFACTION OF THE GUARANTEED OBLIGATIONS.


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

To induce the Agent and the Lenders to enter into the Loan Documents and extend
credit to the Borrowers, each Guarantor jointly and severally represents and
warrants to the Agent and the Lenders as follows, as of the date hereof, and as
of each date that the Lenders make a Term Loan or Advance to any Borrower under
the Credit Agreement:

 


SECTION 3.1.                                   EXISTENCE. EACH GUARANTOR IS DULY
INCORPORATED AND VALIDLY EXISTING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION.


 


SECTION 3.2.                                   BENEFIT. EACH GUARANTOR IS AN
AFFILIATE OF THE PARENT AND HAS RECEIVED, OR WILL RECEIVE, DIRECT OR INDIRECT
BENEFIT FROM THE MAKING OF THIS GUARANTY WITH RESPECT TO THE GUARANTEED
OBLIGATIONS.


 


SECTION 3.3.                                   FAMILIARITY AND RELIANCE. EACH
GUARANTOR IS FAMILIAR WITH, AND HAS INDEPENDENTLY REVIEWED BOOKS AND RECORDS
REGARDING, THE FINANCIAL CONDITION OF THE BORROWERS AND IS FAMILIAR WITH THE
VALUE OF ANY AND ALL COLLATERAL INTENDED TO BE CREATED AS SECURITY FOR THE
PAYMENT OF THE LOANS OR GUARANTEED OBLIGATIONS; HOWEVER, EACH GUARANTOR IS NOT
RELYING ON SUCH FINANCIAL CONDITION OR THE COLLATERAL AS AN INDUCEMENT TO ENTER
INTO THIS GUARANTY.


 


SECTION 3.4.                                   NO REPRESENTATIONS BY THE AGENT
AND LENDERS. NONE OF THE AGENT, THE LENDERS, NOR ANY OTHER PARTY HAS MADE ANY
REPRESENTATION, WARRANTY OR STATEMENT TO ANY GUARANTOR IN ORDER TO INDUCE SUCH
GUARANTOR TO EXECUTE THIS GUARANTY.


 


SECTION 3.5.                                   GUARANTORS’ FINANCIAL CONDITION.
AS OF THE DATE HEREOF , AND AFTER GIVING EFFECT TO THIS GUARANTY AND THE
CONTINGENT OBLIGATION EVIDENCED HEREBY, EACH GUARANTOR IS, AND WILL BE, SOLVENT,
AND HAS AND WILL HAVE ASSETS WHICH, FAIRLY VALUED, EXCEED ITS OBLIGATIONS,
LIABILITIES (INCLUDING CONTINGENT LIABILITIES) AND DEBTS, AND HAS AND WILL HAVE
PROPERTY AND ASSETS SUFFICIENT TO SATISFY AND REPAY ITS OBLIGATIONS AND
LIABILITIES.


 


SECTION 3.6.                                   LEGALITY. THIS GUARANTY HAS BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND THE EXECUTION, DELIVERY
AND PERFORMANCE BY EACH GUARANTOR OF THIS GUARANTY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT, AND WILL NOT, CONTRAVENE OR CONFLICT
WITH ITS CONSTITUTIONAL DOCUMENTS OR ANY LAW, STATUTE OR REGULATION WHATSOEVER
TO WHICH SUCH GUARANTOR IS SUBJECT OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH
WITH

 

8

--------------------------------------------------------------------------------


 

notice or lapse of time or both would constitute a default) under, or result in
the breach of, any indenture, mortgage, deed of trust, charge, lien, or any
contract, agreement or other instrument to which such Guarantor is a party or
which may be applicable to such Guarantor. This Guaranty is a legal and binding
obligation of each Guarantor and is enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.


 


SECTION 3.7.                                   FINANCIAL STATEMENTS. ANY AND ALL
BALANCE SHEETS, NET WORTH STATEMENTS AND OTHER FINANCIAL DATA THAT HAVE BEEN
GIVEN OR MAY BE GIVEN TO THE AGENT WITH RESPECT TO EACH GUARANTOR DID OR WILL,
AT THE TIME OF SUCH DELIVERY, FAIRLY AND ACCURATELY PRESENT THE FINANCIAL
CONDITION OF SUCH GUARANTOR IN ALL MATERIAL RESPECTS.


 


SECTION 3.8.                                   REPRESENTATIONS AND WARRANTIES OF
BORROWERS. ALL REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWERS WITH RESPECT
TO THE GUARANTORS IN THE CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS.


 

All representations and warranties made by each Guarantor herein shall survive
the execution hereof.

 

ARTICLE IV

 

SUBORDINATION OF CERTAIN INDEBTEDNESS

 


SECTION 4.1.                                   SUBORDINATION OF ALL GUARANTOR
CLAIMS. AS USED HEREIN, THE TERM “GUARANTOR CLAIMS” SHALL MEAN ALL DEBTS AND
LIABILITIES OF THE BORROWERS TO ANY GUARANTOR, WHETHER SUCH DEBTS AND
LIABILITIES NOW EXIST OR ARE HEREAFTER INCURRED OR ARISE, OR WHETHER THE
OBLIGATIONS OF THE BORROWERS THEREON BE DIRECT, CONTINGENT, PRIMARY, SECONDARY,
SEVERAL, JOINT AND SEVERAL, OR OTHERWISE, AND IRRESPECTIVE OF WHETHER SUCH DEBTS
OR LIABILITIES BE EVIDENCED BY NOTE, CONTRACT, OPEN ACCOUNT, OR OTHERWISE, AND
IRRESPECTIVE OF THE PERSON OR PERSONS IN WHOSE FAVOR SUCH DEBTS OR LIABILITIES
MAY, AT THEIR INCEPTION, HAVE BEEN, OR MAY HEREAFTER BE CREATED, OR THE MANNER
IN WHICH THEY HAVE BEEN OR MAY HEREAFTER BE ACQUIRED BY ANY GUARANTOR. THE
GUARANTOR CLAIMS SHALL INCLUDE WITHOUT LIMITATION ALL RIGHTS AND CLAIMS OF ANY
GUARANTOR AGAINST THE BORROWERS (ARISING AS A RESULT OF SUBROGATION OR
OTHERWISE) AS A RESULT OF SUCH GUARANTORS’ PAYMENT OF ALL OR A PORTION OF THE
GUARANTEED OBLIGATIONS. UPON THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT,
NO GUARANTOR SHALL RECEIVE OR COLLECT, DIRECTLY OR INDIRECTLY, FROM ANY BORROWER
OR ANY OTHER PARTY ANY AMOUNT UPON THE GUARANTOR CLAIMS.


 


SECTION 4.2.                                   CLAIMS IN BANKRUPTCY. IN THE
EVENT THAT, PURSUANT TO ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION,
RECEIVERSHIP, ADMINISTRATION OR OTHER DEBTOR RELIEF LAW, OR ANY JUDGMENT, ORDER
OR DECISION INVOLVING ANY GUARANTOR AS DEBTOR, THE AGENT SHALL HAVE THE RIGHT TO
PROVE ITS CLAIM IN ANY SUCH PROCEEDING SO AS TO ESTABLISH ITS RIGHTS HEREUNDER
AND RECEIVE DIRECTLY FROM THE RECEIVER, TRUSTEE OR OTHER COURT CUSTODIAN
DIVIDENDS AND PAYMENTS WHICH WOULD OTHERWISE BE PAYABLE UPON GUARANTOR CLAIMS.
EACH GUARANTOR HEREBY ASSIGNS SUCH DIVIDENDS AND PAYMENTS TO THE AGENT FOR THE
BENEFIT OF THE LENDERS. SHOULD THE AGENT RECEIVE, FOR APPLICATION AGAINST THE
GUARANTEED OBLIGATIONS, ANY SUCH DIVIDEND OR PAYMENT WHICH IS OTHERWISE PAYABLE
TO ANY GUARANTOR, AND WHICH, AS BETWEEN SUCH BORROWER AND SUCH GUARANTOR,

 

9

--------------------------------------------------------------------------------


 

shall constitute a credit against the Guarantor Claims, then upon payment to the
Agent in full of the Guaranteed Obligations, such Guarantor shall become
subrogated to the rights of the Agent to the extent that such payments to the
Agent on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that
proportion of the Guaranteed Obligations which would have been unpaid if the
Agent had not received dividends or payments upon the Guarantor Claims.


 


SECTION 4.3.                                   PAYMENTS HELD IN TRUST.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS GUARANTY, IN THE EVENT THAT ANY
GUARANTOR SHALL RECEIVE ANY FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS WHICH ARE
PROHIBITED BY THIS GUARANTY, SUCH GUARANTOR AGREES TO HOLD IN TRUST FOR THE
AGENT, AN AMOUNT EQUAL TO THE AMOUNT OF ALL FUNDS, PAYMENTS, CLAIMS OR
DISTRIBUTIONS SO RECEIVED, AND AGREES THAT IT SHALL HAVE ABSOLUTELY NO DOMINION
OVER THE AMOUNT OF SUCH FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED
EXCEPT TO PAY SUCH FUNDS, PAYMENTS, CLAIMS AND/OR DISTRIBUTIONS PROMPTLY TO THE
AGENT, AND EACH GUARANTOR COVENANTS PROMPTLY TO PAY THE SAME TO THE AGENT.


 


SECTION 4.4.                                   LIENS SUBORDINATE. EACH GUARANTOR
AGREES THAT ANY LIENS, SECURITY INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER
ENCUMBRANCES UPON ANY BORROWERS’ ASSETS SECURING PAYMENT OF THE GUARANTOR CLAIMS
SHALL BE AND REMAIN INFERIOR AND SUBORDINATE TO ANY LIENS, SECURITY INTERESTS,
JUDGMENT LIENS, CHARGES OR OTHER ENCUMBRANCES UPON SUCH BORROWERS’ ASSETS
SECURING PAYMENT OF THE GUARANTEED OBLIGATIONS, REGARDLESS OF WHETHER SUCH
ENCUMBRANCES IN FAVOR OF ANY GUARANTOR OR THE AGENT PRESENTLY EXIST OR ARE
HEREAFTER CREATED OR ATTACH. UNTIL NINETY ONE (91) DAYS AFTER THE OBLIGATIONS
SHALL HAVE BEEN PAID IN FULL AND THE GUARANTEED OBLIGATIONS FULLY SATISFIED,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT, NO GUARANTOR SHALL (A) EXERCISE
OR ENFORCE ANY CREDITOR’S RIGHT IT MAY HAVE AGAINST ANY BORROWER, OR
(B) FORECLOSE, REPOSSESS, SEQUESTER OR OTHERWISE TAKE STEPS OR INSTITUTE ANY
ACTION OR PROCEEDINGS (JUDICIAL OR OTHERWISE, INCLUDING WITHOUT LIMITATION THE
COMMENCEMENT OF, OR JOINDER IN, ANY LIQUIDATION, BANKRUPTCY, REARRANGEMENT,
DEBTOR’S RELIEF OR INSOLVENCY PROCEEDING) TO ENFORCE ANY LIENS, MORTGAGES, DEEDS
OF TRUST, SECURITY INTERESTS, COLLATERAL RIGHTS, JUDGMENTS OR OTHER ENCUMBRANCES
ON ASSETS OF ANY BORROWER HELD BY SUCH GUARANTOR.


 

ARTICLE V

 

MISCELLANEOUS

 


SECTION 5.1.                                   NO WAIVER; CUMULATIVE REMEDIES;
COMPLIANCE WITH LAWS. NO FAILURE OR DELAY BY THE AGENT OR ANY LENDER IN
EXERCISING ANY RIGHT, POWER OR REMEDY UNDER THE LOAN DOCUMENTS SHALL OPERATE AS
A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT,
POWER OR REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR REMEDY UNDER THE LOAN DOCUMENTS. THE REMEDIES
PROVIDED IN THE LOAN DOCUMENTS ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES
PROVIDED BY LAW. THE AGENT MAY COMPLY WITH ANY APPLICABLE STATE OR FEDERAL LAW
REQUIREMENTS IN CONNECTION WITH A DISPOSITION OF THE COLLATERAL AND SUCH
COMPLIANCE WILL NOT BE CONSIDERED ADVERSELY TO AFFECT THE COMMERCIAL
REASONABLENESS OF ANY SALE OF THE COLLATERAL.

 

10

--------------------------------------------------------------------------------


 


SECTION 5.2.                                   ENFORCEMENT. THE AGENT SHALL HAVE
THE RIGHT TO ENFORCE THIS GUARANTY IN SEPARATE ACTIONS AGAINST ANY GUARANTOR, OR
BY AN ACTION AGAINST ANY OTHER PERSON LIABLE FOR THE GUARANTEED OBLIGATIONS.


 


SECTION 5.3.                                   SEVERABILITY OF PROVISIONS. ANY
PROVISION OF THIS GUARANTY WHICH IS PROHIBITED OR UNENFORCEABLE SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF.


 


SECTION 5.4.                                   AMENDMENTS. THIS GUARANTY MAY BE
AMENDED ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY THE PARTY OR AN AUTHORIZED
REPRESENTATIVE OF THE PARTY AGAINST WHOM SUCH AMENDMENT IS SOUGHT TO BE
ENFORCED.


 


SECTION 5.5.                                   PARTIES BOUND; ASSIGNMENT. THIS
GUARANTY SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES; PROVIDED,
HOWEVER, THAT NO GUARANTOR MAY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT,
ASSIGN ANY OF ITS RIGHTS, POWERS, DUTIES OR OBLIGATIONS HEREUNDER.


 


SECTION 5.6.                                   HEADINGS. ARTICLE, SECTION AND
SUBSECTION HEADINGS IN THIS GUARANTY ARE INCLUDED HEREIN FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS GUARANTY FOR ANY OTHER
PURPOSE.


 


SECTION 5.7.                                   RECITALS. THE RECITAL AND
INTRODUCTORY PARAGRAPHS HEREOF ARE A PART HEREOF, FORM A BASIS FOR THIS GUARANTY
AND SHALL BE CONSIDERED PRIMA FACIE EVIDENCE OF THE FACTS AND DOCUMENTS REFERRED
TO THEREIN.


 


SECTION 5.8.                                   TELEFACSIMILE EXECUTION. DELIVERY
OF AN EXECUTED SIGNATURE PAGE TO THIS GUARANTY BY TELEFACSIMILE SHALL BE EQUALLY
AS EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED SIGNATURE PAGE OF THIS
GUARANTY. ANY PARTY DELIVERING AN EXECUTED SIGNATURE PAGE OF THIS GUARANTY BY
TELEFACSIMILE ALSO SHALL DELIVER AN ORIGINAL EXECUTED SIGNATURE PAGE OF THIS
GUARANTY BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED SIGNATURE PAGE SHALL
NOT AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS GUARANTY.


 


SECTION 5.9.                                   RIGHTS AND REMEDIES. IF ANY
GUARANTOR BECOMES LIABLE FOR ANY INDEBTEDNESS OWING BY ANY BORROWER TO THE AGENT
OR LENDERS, BY ENDORSEMENT OR OTHERWISE, OTHER THAN UNDER THIS GUARANTY, SUCH
LIABILITY SHALL NOT BE IN ANY MANNER IMPAIRED OR AFFECTED HEREBY AND THE RIGHTS
OF THE AGENT HEREUNDER SHALL BE CUMULATIVE OF ANY AND ALL OTHER RIGHTS THAT THE
AGENT AND THE LENDERS MAY EVER HAVE AGAINST SUCH GUARANTOR. THE EXERCISE BY THE
AGENT OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY OTHER INSTRUMENT, OR AT LAW
OR IN EQUITY, SHALL NOT PRECLUDE THE CONCURRENT OR SUBSEQUENT EXERCISE OF ANY
OTHER RIGHT OR REMEDY.


 


SECTION 5.10.                             COMPLETE AGREEMENT. THIS GUARANTY,
TOGETHER WITH THE LOAN DOCUMENTS, COMPRISES THE COMPLETE AND INTEGRATED
AGREEMENT OF THE PARTIES ON THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS, WRITTEN OR ORAL, ON THE SUBJECT MATTER HEREOF.


 


SECTION 5.11.                             COOPERATION. EACH GUARANTOR
ACKNOWLEDGES THAT THE AGENT AND ITS SUCCESSORS AND ASSIGNS MAY, SUBJECT TO ANY
APPLICABLE LIMITATIONS SET FORTH IN THE CREDIT AGREEMENT ASSIGN, OR SELL
PARTICIPATIONS IN, ITS RIGHTS UNDER THE CREDIT AGREEMENT PURSUANT TO THE

 

11

--------------------------------------------------------------------------------


 

terms thereof. Each Guarantor shall reasonably cooperate with the Agent and
Lenders in effecting any such assignment or participation.


 


SECTION 5.12.                             REINSTATEMENT IN CERTAIN
CIRCUMSTANCES. IF AT ANY TIME ANY PAYMENT OF THE PRINCIPAL OF OR INTEREST ON THE
TERM LOANS, ANY AMOUNT PAYABLE ON THE ADVANCES OR ANY OTHER AMOUNT PAYABLE BY
ANY BORROWER UNDER THE LOAN DOCUMENTS RELATING TO THE TERM LOANS OR THE ADVANCES
IS RESCINDED OR MUST BE OTHERWISE RESTORED OR RETURNED UPON THE INSOLVENCY,
BANKRUPTCY OR REORGANIZATION OF ANY BORROWER OR OTHERWISE, EACH GUARANTORS’
OBLIGATIONS HEREUNDER WITH RESPECT TO SUCH PAYMENT SHALL BE REINSTATED AS THOUGH
SUCH PAYMENT HAS BEEN DUE BUT NOT MADE AT SUCH TIME.


 


SECTION 5.13.                             SURVIVAL. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT, THIS
GUARANTY SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL FULL INDEFEASIBLE PAYMENT
OF THE GUARANTEED OBLIGATIONS.


 


SECTION 5.14.                             CHOICE OF LAW AND VENUE; JUDICIAL
REFERENCE; WAIVER OF JURY TRIAL; SERVICE OF PROCESS.


 


(A)                                  THE VALIDITY OF THIS GUARANTY, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ITS CONFLICTS OF LAWS
PRINCIPLES.


 


(B)                                 EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA LOCATED IN LOS ANGELES
COUNTY AND OF THE FEDERAL COURTS LOCATED IN THE CENTRAL DISTRICT OF CALIFORNIA,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH GUARANTOR HEREBY AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
BINDING UPON IT AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY SHALL
AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO OR ARISING OUT OF THIS GUARANTY OR ANY LOAN
DOCUMENT AGAINST ANY GUARANTOR OR ITS ASSETS OR PROPERTIES IN THE COURTS OF ANY
JURISDICTION WHERE SUCH GUARANTOR OR ITS ASSETS OR PROPERTIES MAY BE LOCATED OR
IN WHICH IT OTHERWISE MAY BE SUBJECT TO JURISDICTION.

 

12

--------------------------------------------------------------------------------


 


(C)                                  EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO (I) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
THE LOAN DOCUMENTS IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION;
(II) THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; AND (III) ANY RIGHT IT MAY HAVE, HOWEVER ARISING,
TO REMOVE OR TRANSFER ANY SUIT, ACTION OR PROCEEDING BROUGHT AGAINST IT IN
CONNECTION WITH OR ARISING OUT OF THIS GUARANTY OR ANY LOAN DOCUMENT IN A STATE
COURT OF THE UNITED STATES OF AMERICA TO ANY FEDERAL COURT OF THE UNITED STATES
OF AMERICA IF SUCH FEDERAL COURT OF THE UNITED STATES OF AMERICA WOULD NOT HAVE
OR ACCEPT JURISDICTION THEREOF.


 


(D)                                 ALL CLAIMS, CAUSES OF ACTION OR OTHER
DISPUTES CONCERNING THIS GUARANTY AND THE MATTERS CONTEMPLATED HEREBY (EACH A
“CLAIM”), ARISING IN A PROCEEDING IN CALIFORNIA STATE COURT INCLUDING ANY AND
ALL QUESTIONS OF LAW OR FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF
THE AGENT, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE
OF CIVIL PROCEDURE (“REFERENCE”). THE PARTIES SHALL SELECT A SINGLE NEUTRAL
REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE
PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE
COURT. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE COURT. NOTHING IN
THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE
SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.
THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE
REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH. THE
PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY.


 


(E)                                  OTHER THAN WITH RESPECT TO ANY PROCEEDING
IN THE STATE COURTS OF CALIFORNIA, EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH GUARANTOR CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.


 


(F)                                    EACH GUARANTOR HEREBY IRREVOCABLY
DESIGNATES, APPOINTS AND EMPOWERS THE ADMINISTRATIVE BORROWER, AS ITS DESIGNEE,

 

13

--------------------------------------------------------------------------------


 

APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING RELATING
TO OR ARISING OUT OF THIS GUARANTY OR THE LOAN DOCUMENTS. IF FOR ANY REASON SUCH
DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH
GUARANTOR AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT ON THE TERMS
AND FOR THE PURPOSES OF THIS PROVISION SATISFACTORY TO THE AGENT. EACH GUARANTOR
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS MAY BE MADE BY HAND DELIVERY TO THE ADMINISTRATIVE
BORROWER AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT. EACH GUARANTOR SHALL
TAKE SUCH ACTIONS AS ARE REASONABLE, INCLUDING THE EXECUTION AND FILING OF ANY
AND ALL FURTHER AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS AS MAY BE NECESSARY,
TO FULLY IMPLEMENT AND EFFECT SUCH APPOINTMENTS AND TO CONTINUE THEM IN FULL
FORCE AND EFFECT. EACH GUARANTOR HEREBY CONSENTS TO SERVICE OF PROCESS AS
AFORESAID. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
GUARANTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH GUARANTOR
IRREVOCABLY AGREES AND UNDERTAKES TO ENTER ITS UNCONDITIONAL APPEARANCE WITHIN
FORTY-FIVE (45) DAYS AFTER THE COMPLETION OF SERVICE ON THE AUTHORIZED AGENT AS
PROVIDED IN THIS SECTION.


 


SECTION 5.15.                             NOTICES. ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER TO AGENT SHALL BE IN WRITING AND SHALL BE MAILED, SENT
OR DELIVERED IN ACCORDANCE WITH THE CREDIT AGREEMENT. ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER TO ANY GUARANTOR SHALL BE IN WRITING AND SHALL BE
(A) PERSONALLY DELIVERED, (B) SENT BY OVERNIGHT COURIER OF INTERNATIONAL
REPUTATION, (C) TRANSMITTED BY TELECOPY, OR (D) SENT AS ELECTRONIC MAIL, TO THE
FOLLOWING (OR AT SUCH OTHER BUSINESS ADDRESS, TELECOPIER NUMBER, OR E-MAIL
ADDRESS AS THE GUARANTOR MAY HEREAFTER DESIGNATE IN WRITING TO THE OTHER PARTIES
HERETO):


 

 

EMRISE Electronics Ltd.

 

Brunswick Road, Cobbs Wood

 

Ashford, Kent TN23 1EH

 

United Kingdom

 

Attn: D. John Donovan

 

 

With a copy to:

Emrise Corporation

 

9485 Haven Avenue, Suite 100

 

Rancho Cucamonga, CA 91730

 

Attn: D. John Donovan

 

 

 

Rutan & Tucker, LLP

 

611 Anton Blvd., Suite 1400

 

Costa Mesa, CA 92626

 

Attn: Larry A. Cerutti, Esq.

 

Fax No.: (714) 546-9035

 

14

--------------------------------------------------------------------------------


 


SECTION 5.16.                             SEVERABILITY. ANY PROVISION OF THIS
GUARANTY WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PORTIONS HEREOF OR AFFECTING
THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guaranty as a
deed as of the date first set forth above.

 

 

 

GUARANTORS:

 

 

 

 

 

EMRISE ELECTRONICS LTD.

 

 

 

 

 

 

 

 

By:

/S/ G.M.J. JEFFRIES

 

 

 

Name:

G.M.J Jeffries

 

 

 

Title:

 Director

 

 

 

 

 

 

 

 

 

By:

/S/ CARMINE T. OLIVA

 

 

 

Name:

Carmine T. Oliva

 

 

 

Title

 Director

 

 

 

 

 

 

 

 

 

XCEL POWER SYSTEMS, LTD.

 

 

 

 

 

 

 

 

By:

/S/ G.M.J. JEFFRIES

 

 

 

Name:

G.M.J Jeffries

 

 

 

Title:

 Director

 

 

 

 

 

 

 

 

 

By:

/S/ CARMINE T. OLIVA

 

 

 

Name:

Carmine T. Oliva

 

 

 

Title

 Director

 

 

 

 

 

 

 

 

 

PASCALL ELECTRONIC (HOLDINGS)
LIMITED

 

 

 

 

 

 

 

 

By:

/S/ G.M.J. JEFFRIES

 

 

 

Name:

G.M.J Jeffries

 

 

 

Title:

 Director

 

 

 

 

 

 

 

 

 

By:

/S/ CARMINE T. OLIVA

 

 

 

Name:

Carmine T. Oliva

 

 

 

Title

 Director

 

 

 

16

--------------------------------------------------------------------------------


 

 

 

PASCALL ELECTRONICS LIMITED

 

 

 

 

 

 

 

 

By:

/S/ G.M.J. JEFFRIES

 

 

 

Name:

G.M.J Jeffries

 

 

 

Title:

 Director

 

 

 

 

 

 

 

 

 

By:

/S/ CARMINE T. OLIVA

 

 

 

Name:

Carmine T. Oliva

 

 

 

Title

 Director

 

 

 

 

 

 

 

 

 

BELIX WOUND COMPONENTS LTD.

 

 

 

 

 

 

 

 

By:

/S/ G.M.J. JEFFRIES

 

 

 

Name:

G.M.J Jeffries

 

 

 

Title:

 Director

 

 

 

 

 

 

 

 

 

By:

/S/ CARMINE T. OLIVA

 

 

 

Name:

Carmine T. Oliva

 

 

 

Title

 Director

 

 

 

 

 

 

 

 

 

THE BELIX COMPANY LTD.

 

 

 

 

 

 

 

 

By:

/S/ G.M.J. JEFFRIES

 

 

 

Name:

G.M.J Jeffries

 

 

 

Title:

 Director

 

 

 

 

 

 

 

 

 

By:

/S/ CARMINE T. OLIVA

 

 

 

Name:

Carmine T. Oliva

 

 

 

Title

 Director

 

 

17

--------------------------------------------------------------------------------


 

Acknowledged and agreed:

 

 

 

 

 

AGENT AND ARRANGER:

 

 

 

 

 

GVEC RESOURCE IV INC.

 

 

 

 

 

 

 

 

By:

/S/ ROBERT J. ANDERSON

 

 

 

Name:

Robert J. Anderson

 

 

 

Title:

 Authorized Signatory

 

 

 

 

 

 

By:

/S/ PETER PAUL MENDEL

 

 

 

Name:

Peter Paul Mendel

 

 

 

Title:

 Authorized Signatory

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 